Citation Nr: 0030135	
Decision Date: 11/17/00    Archive Date: 11/22/00

DOCKET NO.  99-03 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for erythema multiforme, 
currently assigned a 10 percent evaluation.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from August 1952 to July 1954, 
and from September 1954 to April 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of November 1998.  A hearing was held in October 1999 in 
Waco, Texas, before Jeff Martin, who is a Veterans Law Judge 
and was designated by the chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West 1991 & Supp. 2000).  


FINDING OF FACT

Erythema multiforme is manifested by periodic flare-ups of an 
erythematous rash over an extensive area, with residual 
symptoms including lichenification and constant itching.


CONCLUSION OF LAW

The schedular criteria for a 30 percent evaluation for 
erythema multiforme have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10, Part 4, Codes 7899-
7806 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's contentions regarding the increase in 
severity of his disability constitute a plausible or well-
grounded claim.  Proscelle v. Derwinski, 2 Vet.App. 629 
(1992).  The relevant facts have been properly developed, 
and, accordingly, the statutory obligation of the Department 
of Veterans Affairs (VA) to assist in the development of the 
appellant's claim has been satisfied.  38 U.S.C.A. § 5107(a) 
(West 1991); Murphy v. Derwinski, 1 Vet.App. 78 (1991).  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1999).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (1999).  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  38 C.F.R. §§ 4.2 (1999); 
Schafrath v. Derwinski, 1 Vet.App. 589 (1991).  An evaluation 
of the level of disability present includes consideration of 
the functional impairment of the veteran's ability to engage 
in ordinary activities, including employment, and the effect 
of pain on the functional abilities.  38 C.F.R. §§ 4.10 
(1999); Schafrath.

The veteran was treated in service for skin rashes over large 
portions of his body on several occasions, with symptoms 
including itchiness, including two occasions which required 
hospitalization, in March 1955 and February 1956.  Treatment 
included steroids and antibiotics.  The principal diagnosis 
was erythema multiforme, although neurodermatitis was 
diagnosed on occasion as well.  In June 1956, a VA 
examination was conducted, which did not reveal any activity 
at that time.  In June 1956, he was granted service 
connection for erythema multiforme, and assigned a 
noncompensable evaluation.  

In July 1996, the evaluation for erythema multiforme was 
increased to 10 percent based on an outpatient treatment 
record dated in January 1996 which showed the veteran 
complained of a recurring generalized rash, which had been 
treated with various modalities in the past, most recently 
with coal tar during the last year.  On examination, there 
were patches of erythema, which were raised, which were with 
some confluence, on the face, scalp, neck, chest, back and 
extremities.  

VA outpatient treatment records dated from March 1997 to 
August 1998 show the veteran's treatment for a variety of 
complaints.  In April 1998, he complained of a rash all over 
his body; however, on examination, it was noted that there 
was no rash on the extremities, and the assessment was 
folliculitis of the scalp.

In September 1998, a VA examination was conducted, at which 
time the veteran reported that his skin condition was 
intermittent and manifested by pruritus, followed by pustules 
and pain.  On examination, he had folliculitis of the scalp, 
and mild lichenifications of the medial right leg, both arms, 
abdomen, trunk, neck,  and face.  There was no ulceration, 
exfoliation or crusting.  The diagnosis was 
pseudofolliculitis/folliculitis of the scalp, with no 
evidence of erythema multiforme on examination.  

In April 1999, the veteran underwent another VA examination, 
at which time he complained of itching intermittently on the 
head and legs.  On examination, few excoriated erythematous 
papules were seen on the scalp.  There were mild erythematous 
patches on the lower extremities, thought to be status 
dermatitis, unrelated to erythema multiforme.  The diagnosis 
was pseudo-folliculitis, with no evidence of erythema 
multiforme.  

In July 1999, he was seen with the complaint of a recurrent 
rash in both arms and chest.  He had been followed in the 
dermatology clinic.  He had had a rash since he was in 
service, which was pruritic in nature.  He complained of a 
rash on the arms and chest, with itchiness, for one week.  On 
examination, there was a papular rash on the distal upper 
extremities, elbows, and chest, which was erythematous and 
non-draining. The assessment was recurrent rash.

At his hearing before the undersigned in September 1999, the 
veteran testified that his skin disability was manifested by 
constant itching.  During the active phases of the skin 
disorder, he also suffered from bouts of papules followed by 
blistering.  

As provided in 38 C.F.R. § 4.20 for unlisted conditions, the 
veteran's skin disability has been rated analogously to 
eczema, which dictates that symptoms of slight, if any, 
exfoliation, exudation or itching, on a nonexposed surface or 
small area, warrant a noncompensable evaluation.  With 
exfoliation, exudation or itching, involving an exposed 
surface or extensive area, a 10 percent evaluation is 
warranted.  Exudation or constant itching, extensive lesions, 
or marked disfigurement warrants a 30 percent rating, and 
ulcerations or extensive exfoliation or crusting, systemic or 
nervous manifestations, or exceptional repugnance, warrants a 
50 percent rating.  38 C.F.R. Part 4, Code 7806 (1999).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Klekar v. West, 12 Vet. App. 
503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Indeed, the Court has declared that in adjudicating 
a claim, the Board has the responsibility to do so. Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  The Board finds that the 
veteran's testimony is credible.  In addition, it is 
noteworthy that the VA did not schedule an examination which 
addresses the frequency and duration of outbreaks and their 
appearance and virulence during the outbreaks.  See Ardison 
v. Brown, 6 Vet. App. 405 (1994).  Consequently, since the 
disorder is characterized by periods of exacerbation and 
remission, the probative value of the examinations, which 
were not conducted during periods of exacerbation, is 
diminished.  

Moreover, although neither recent VA examination was 
conducted during a period of exacerbation of the veteran's 
skin disorder, the September 1998 VA examination disclosed 
lichenifications of the medial right leg, both arms, abdomen, 
trunk, neck,  and face.  "Lichenification" is defined as 
"hypertrophy of the epidermis, resulting in thickening of 
the skin with exaggeration of the normal skin markings, 
giving the skin a leathery barklike appearance, which is 
caused by prolonged rubbing or scratching.  It may arise on 
seemingly normal skin, or it may develop at the site of 
another pruritic cutaneous disorder."  DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY 920 (27th ed., 1985).  Thus, although the 
disease was not active at the time of that examination, there 
was evidence of its presence, and of the extensive area 
affected by the disorder.  Moreover, the presence of the 
lichenifications tends to support the veteran's testimony 
regarding constant itching.  Additionally, an outpatient 
treatment record in July 1999 showed an erythematous, itching 
rash of the distal upper extremities, elbows, and chest.  
Thus, this evidence of objective pathology, when coupled with 
the veteran's credible testimony regarding constant itching 
and exacerbations, more closely approximates the criteria for 
a 30 percent rating.  Accordingly, with the resolution of all 
reasonable doubt in the veteran's favor, a 30 percent rating 
is warranted for erythema multiforme.  See 38 C.F.R. § 4.7 
(1999); Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).   

However, an evaluation in excess of 30 percent is not 
warranted.  In this regard, ulcerations, extensive 
exfoliation, crusting, systemic or nervous manifestations, or 
exceptional repugnance have not been shown.  Preliminary 
review of the record reveals that the RO did not address 
referral of the case to the Chief Benefits Director or the 
Director, Compensation and Pension Service for the assignment 
of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) 
(1999).  The governing criteria for such an award is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Having reviewed the record 
with these mandates in mind, the Board finds no basis for 
further action on this question.  VAOPGCPREC. 6-96 (1996).  
See Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  


ORDER

An evaluation of 30 percent for erythema multiforme is 
granted, subject to regulations governing the payment of 
monetary benefits.



		
JEFF MARTIN
	Veterans Law Judge
	Board of Veterans' Appeals



 

